Name: Commission Regulation (EEC) No 314/84 of 1 February 1984 amending for the fourth time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  Europe;  animal product
 Date Published: nan

 8 . 2 . 84 Official Journal of the European Communities No L 36/ 13 COMMISSION REGULATION (EEC) No 314/84 of 1 February 1984 amending for the fourth time Regulation (EEC) No 2657/80 on the determina ­ tion of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Annex II (G) to Regulation (EEC) No 2657/80 is hereby amended as follows : In point 1 the existing representative markets and weighting coefficients are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2657/80 (3), as last amended by Regulation (EEC) No 1266/83 (4), provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative importance of each category coming onto each market ; Whereas in Ireland the representative market at Dublin has closed ; whereas many of the lambs which would normally have come onto the Dublin market are now sent to Carlow ; whereas, in the light of the volume of transactions recorded there, Carlow should be recognized as a representative market ; whereas the weighting coefficients reflecting the relative impor ­ tance of each representative market in Ireland should accordingly be changed ; 'Athleague Ballyhaunis Carlow Waterford 15,4 % 42,8 % 9,5 % 32,3 %' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 6 February 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22 . (J) OJ No L 276, 26 . 10 . 1980 , p. 1 . (&lt;) OJ No L 133 , 21 . 5 . 1983 , p. 58 .